      Case: 4:19-cv-00167-DMB-JMV Doc #: 1 Filed: 11/18/19 1 of 23 PageID #: 1



                    IN THE UNITED STATES DISTRICT COURT FOR
                      THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION


 ATTALA COUNTY, MISSISSIPPI,
 BRANCH OF THE NAACP, ANTONIO
 RILEY, SHARON N. YOUNG, CHARLES
 HAMPTON, and RUTH ROBBINS,


                        Plaintiffs,
                                                                       4:19-CV-167-DMB-JMV
                                                      Civil Action No. ________
        v.

 DOUG EVANS, IN HIS OFFICIAL
 CAPACITY AS DISTRICT ATTORNEY OF
 THE FIFTH CIRCUIT COURT DISTRICT
 OF MISSISSIPPI,

                        Defendant.


             CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT
                           AND INJUNCTIVE RELIEF

       The Attala County, Mississippi, branch of the National Association for the Advancement

of Colored People (“Attala County NAACP”), Antonio Riley, Sharon Young, Charles Hampton,

and Ruth Robbins (collectively, “Plaintiffs”), on behalf of themselves and all others similarly

situated, bring this action against Doug Evans (“Defendant”) in his official capacity as District

Attorney of the Fifth Circuit Court District of Mississippi. Plaintiffs seek to enjoin Defendant and

his office from using peremptory challenges to systematically strike Black prospective jurors

because of their race, in violation of the Fourteenth Amendment and 42 U.S.C. § 1983. In support

of their Complaint, Plaintiffs state the following to the Court:




                                                  1
      Case: 4:19-cv-00167-DMB-JMV Doc #: 1 Filed: 11/18/19 2 of 23 PageID #: 2



                                       INTRODUCTION

       1.      Over the past quarter century, Defendant Doug Evans and his office have barred

Black Mississippians from jury service by using peremptory challenges to strike Black jurors 4.4

times more frequently than white jurors. Plaintiffs bring this civil action to hold Defendant

accountable for the policy, custom, and usage of racially discriminatory jury selection, and to

secure an injunction to end this odious practice.

       2.      Discriminatory jury selection practices are a recurring feature in American history.

As long as the federal government has tried to extend jury service to Black citizens, state and local

officials have sought ways to thwart those attempts.

       3.      In the period immediately following the Civil War, state and local governments

expressly barred African Americans from jury service with explicitly discriminatory laws. After

Congress made jury discrimination a federal crime in 1875, and the Supreme Court barred express

jury discrimination in 1880, discriminatory efforts required more circumspection.

       4.      State and local governments responded with an approach that persists to this day:

they endowed specific government officials with the power to make subjective—but facially

neutral—decisions regarding who can and cannot serve. Those officials would use that power to

exclude Black citizens from juries. At first, this authority was vested in voting registrars. Later, it

shifted to grand jury commissioners. Today, it resides with prosecutors.

       5.      The effort to exclude Black citizens from jury service was not an isolated endeavor.

It was part and parcel of the larger project to deny African Americans full citizenship—a project

with deep roots in the counties comprising Mississippi’s Fifth Circuit Court District. In Winona

alone, the county seat of Montgomery County, a grisly 1937 lynching spurred the U.S. House of

Representatives to pass an anti-lynching bill; the notorious White Citizens’ Council headquartered

its state association in 1954; Emmett Till stepped off a train in 1955 near where he would be
                                                    2
      Case: 4:19-cv-00167-DMB-JMV Doc #: 1 Filed: 11/18/19 3 of 23 PageID #: 3



abducted and murdered; and Winona police inflicted permanent injuries on civil rights activist

Fannie Lou Hamer in 1963.

        6.      Up the road in Grenada County, white mobs led by the KKK attacked Black

schoolchildren trying to integrate the local schools in 1966. And one local election commissioner

observed that as late as 1978, a candidate could not be elected without approval from the White

Citizens’ Council.

        7.      When Evans first ran for District Attorney in Mississippi’s Fifth Circuit Court

District in 1991, he campaigned at multiple events sponsored by the Council of Conservative

Citizens—a group formed from the membership list of the White Citizens’ Council.

        8.      Evans took office in 1992, and since that time, he and his assistants have employed

a policy, custom, or usage of discriminatorily striking Black jurors with peremptory challenges. If

a Black prospective juror is not successfully challenged for cause, there is a 50 percent chance that

Evans’ office will strike him or her with a peremptory challenge. If the prospective juror is white,

the strike rate falls to 11 percent.

        9.      This disparity, while alarming on its face, actually understates the extent of Evans’

discrimination. After accounting for the effect of race-neutral variables—such as a juror’s

association with law enforcement or knowledge of the defendant—prospective Black jurors face

6.7 times higher odds of being struck than comparable white prospective jurors. In an opinion

issued earlier this year, the United States Supreme Court described Evans’ record of striking Black

jurors as “extraordinary.”

        10.     Evans’ unconstitutional policy, custom, and usage strikes at the heart of the

Constitutional guarantee that all citizens may participate in self-government regardless of race.

Other than voting, serving on a jury is the most substantial opportunity that most citizens have to



                                                  3
      Case: 4:19-cv-00167-DMB-JMV Doc #: 1 Filed: 11/18/19 4 of 23 PageID #: 4



participate in the democratic process. Just as voter participation ensures the democratic character

of the legislative and executive branches, jury service ensures the democratic character of the

judiciary.

        11.     The jury not only safeguards a person accused of a crime against the arbitrary

exercise of power by a prosecutor or judge, it legitimizes verdicts to the community and conveys

that the proceedings are just and fair. The institution of trial by jury ensures that members of a

community can be punished only with the consent of that community.

        12.     For this reason, the honor and privilege of jury service is a defining feature of what

it means to be an American citizen. When state or local officials bar a citizen from service because

he or she is Black, that discriminatory act is no mere indignity. It is an assertion that the prospective

juror is inferior—a second-class citizen who cannot be entrusted with the responsibilities of full

citizenship.

        13.     The harms wrought by discriminatory jury selection extend well beyond individual

jurors and the accused. Because the jury is indispensable to a government that derives its just

powers from the consent of the governed, jury discrimination also causes injury to the jury system,

to the law as an institution, to the community at large, and to the democratic ideal reflected in the

processes of our courts.

        14.     Because discrimination on the basis of race, odious in all aspects, is especially

pernicious in the administration of justice, Plaintiffs respectfully ask that this Court enjoin Evans

and his office from continuing its policy, custom, or usage of discriminatorily striking Black jurors

with peremptory challenges.




                                                   4
      Case: 4:19-cv-00167-DMB-JMV Doc #: 1 Filed: 11/18/19 5 of 23 PageID #: 5



                                             PARTIES

       A.      Plaintiffs

       15.     The Attala County NAACP, a county branch of the Mississippi State Conference

of the NAACP, is a non-partisan membership organization founded in 1976 in Attala County,

Mississippi. Its mission is to ensure the elimination of racial discrimination in all spheres and to

advocate for political, educational, social, legal, and economic equality for all persons, and Black

residents in particular. It also seeks the enforcement of federal, state, and local laws securing civil

rights. Most members of the Attala County NAACP are qualified to serve as criminal trial jurors

and are ready and able to do so.

       16.     The Attala County NAACP brings this suit as an associational Plaintiff on behalf

of its members, who are Black citizens of Attala County, are qualified for jury service in Circuit

Court, and are subject to Evans’ policy, custom, or usage of racial discrimination in jury selection.

       17.     Plaintiff Antonio Riley is a Black citizen of the United States and Mississippi, who

lives in Attala County, Mississippi. He is a registered voter who has lived in Attala County for

more than a year, is older than 21, and is otherwise qualified to serve as a juror in Attala County

pursuant to Miss. Code Ann. § 13-5-1.

       18.     According to the United States Census Bureau’s 2017 American Community

Survey (ACS), Attala County has a population of 13,260 persons over age 21. At the time of the

November 2018 election, 72.9 percent of adult Mississippians were registered voters; applying

this figure to Attala County, it is reasonable to conclude that there are approximately 9,660

registered voters over age 21 in the county. Attala County holds two four-week Terms of Circuit

Court per year. Each year, the Jury Commission of Attala County creates a jury summons list of

2,400 citizens from the database of the county’s registered voters provided by the Mississippi



                                                  5
      Case: 4:19-cv-00167-DMB-JMV Doc #: 1 Filed: 11/18/19 6 of 23 PageID #: 6



Secretary of State’s Office. From that list, the Circuit Clerk sends jury summonses to

approximately 1650 persons each year.

         19.   Plaintiff Sharon N. Young is a Black citizen of the United States and Mississippi,

who lives in Grenada County, Mississippi. She is a registered voter who has lived in Grenada

County for more than a year, is older than 21, and is otherwise qualified to serve as a juror in

Grenada County pursuant to Miss. Code Ann. § 13-5-1.

         20.   In early 2004, Ms. Young (formerly last name Golden), then a resident of

Montgomery County, Mississippi, reported for jury duty and was part of the jury pool for Curtis

Flowers’ third murder trial. Evans represented the State at Mr. Flowers’ trial. During jury selection

for the trial, Evans used all 15 of his peremptory challenges to strike Black jurors, including Ms.

Young.

         21.   According to the 2017 ACS, Grenada County has a population of 15,413 persons

over age 21. Applying the statewide measurement that 72.9% of adult Mississippians are registered

voters, it is reasonable to conclude that there are approximately 11,235 registered voters over age

21 in Grenada County. Grenada County holds two four-week Terms of Circuit Court per year.

Each year, the Jury Commission of Grenada County creates a jury summons list of 3,500 citizens

from the database of the county’s registered voters provided by the Mississippi Secretary of State’s

Office. From that list, the Circuit Clerk sends jury summonses to approximately 1,600 persons

each year.

         22.   Plaintiff Charles Hampton is a Black citizen of the United States and Mississippi,

who lives in Winston County, Mississippi. He is a registered voter who has lived in Winston

County for more than a year, is older than 21, and is otherwise qualified to serve as a juror in

Winston County pursuant to Miss. Code Ann. § 13-5-1. Mr. Hampton is President of the Winston



                                                 6
        Case: 4:19-cv-00167-DMB-JMV Doc #: 1 Filed: 11/18/19 7 of 23 PageID #: 7



County, Mississippi Branch of the NAACP, and is a past President of the Mississippi State

Conference of the NAACP.

         23.   Plaintiff Ruth Robbins is a Black citizen of the United States and Mississippi, who

lives in Winston County, Mississippi. She is a registered voter who has lived in Winston County

for more than a year, is older than 21, and is otherwise qualified to serve as a juror in Winston

County pursuant to Miss. Code Ann. § 13-5-1.

         24.   According to the 2017 ACS, Winston County has a population of 13,797 persons

over age 21. Applying the statewide measurement that 72.9% of adult Mississippians are registered

voters, it is reasonable to conclude that there are approximately 10,055 registered voters over age

21 in Winston County. Winston County holds two four-week Terms of Circuit Court per year.

Each year, the Jury Commission of Winston County creates a jury summons list of 3,000 citizens

from the database of the county’s registered voters provided by the Mississippi Secretary of State’s

Office. From that list, the Circuit Clerk sends jury summonses to approximately 1,500 person each

year.

         B.    Defendant

         25.   Defendant Doug Evans is the District Attorney of the Fifth Circuit Court District,

which comprises Attala, Carroll, Choctaw, Grenada, Montgomery, Webster, and Winston

counties. He has held that office since 1992. As District Attorney, it is Evans’ duty to appear in

the circuit courts and to prosecute all criminal cases in which the state or county may be interested.

He is also responsible for assigning the duties of other employees. Evans is a final policymaker

for the Office of the District Attorney of the Fifth Circuit Court District. He is sued in his official

capacity.




                                                  7
      Case: 4:19-cv-00167-DMB-JMV Doc #: 1 Filed: 11/18/19 8 of 23 PageID #: 8



                                   JURISDICTION & VENUE

       26.     Jurisdiction is conferred on this Court by 28 U.S.C. §§ 1331 and 1343(a)(3).

       27.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2).

                               CLASS ACTION ALLEGATIONS

       28.     Pursuant to Rule 23 of the Federal Rules of Civil Procedure, named Plaintiffs bring

this suit on behalf of themselves and those similarly situated who have been, are, or will be affected

by Defendant’s unconstitutional policy, custom, or usage of exercising peremptory strikes to

exclude Black citizens from criminal juries because of their race.

       29.     Plaintiffs seek to represent a class comprised of Black citizens who are eligible for

jury service in Mississippi’s Fifth Circuit Court District. The proposed class members face an

imminent threat of being denied an opportunity for jury service by Defendant’s policy, custom, or

usage of striking African Americans because of their race.

       30.     The proposed class is so numerous that joinder is impracticable. According to the

2017 American Community Survey from the United States Census Bureau, approximately 27,932

African Americans age 21 or older live in the Fifth Circuit Court District. On information and

belief, most of these residents are eligible for jury service. Statewide, 77.8 percent of adult Black

Mississippians are registered to vote. Applying that percentage to the Fifth Circuit Court District,

the class for which certification is requested includes 21,731 persons.

       31.     There are questions of fact and law common to all class members.

       32.     Common questions of fact include whether Defendant Evans has a policy, custom,

or usage of exercising peremptory strikes against Black citizens because of their race.

       33.     The “policy, custom, or usage” inquiry includes multiple, subsidiary common

questions of fact, including whether Black prospective jurors are struck at disproportionate rates


                                                  8
      Case: 4:19-cv-00167-DMB-JMV Doc #: 1 Filed: 11/18/19 9 of 23 PageID #: 9



by Evans’ office and whether Defendant Evans can justify his disproportionate use of peremptory

strikes against African Americans by presenting reasons other than race that account for the strikes.

       34.     Common questions of law include whether Defendant has a policy, custom, or

usage of exercising peremptory strikes against African Americans because of their race in violation

of the Fourteenth Amendment to the United States Constitution.

       35.     The questions of law and fact common to the proposed class members predominate

over any questions affecting only individual members, making a class action the ideal vehicle to

fairly and efficiently adjudicate the controversy.

       36.     The claims of the named Plaintiffs are typical of the claims of the proposed class

members. The constitutional deprivations suffered by named Plaintiffs are the same as those of the

proposed class members.

       37.     Defendant Evans has acted on grounds that apply generally to the proposed class,

making any injunctive or declaratory relief granted appropriate to the class as a whole.

       38.     Counsel for Plaintiffs have experience in class action litigation, in both Mississippi

and Louisiana, and significant experience in criminal procedure and complex civil litigation.

       39.     Named Plaintiffs have no interests antagonistic to the proposed class. Plaintiffs and

their attorneys will fairly and adequately protect the interests of the class.




                                                   9
     Case: 4:19-cv-00167-DMB-JMV Doc #: 1 Filed: 11/18/19 10 of 23 PageID #: 10



              FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS

       A.      The Central Role of Jury Service in American Democracy and the Danger
               Posed by the Discriminatory Exercise of Peremptory Challenges

       40.     As Justice Gorsuch has recently written, “Together with the right to vote, those who

wrote our Constitution considered the right to trial by jury ‘the heart and lungs, the mainspring and

the center wheel’ of our liberties, without which ‘the body must die; the watch must run down; the

government must become arbitrary.’ Just as the right to vote sought to preserve the people’s

authority over their government’s executive and legislative functions, the right to a jury trial sought

to preserve the people’s authority over its judicial functions.”1

       41.     By requiring the consent of the people before the State can exercise its power to

punish, the criminal jury acts as a critical bulwark against the arbitrary exercise of power, guards

the rights of the accused, and ensures the continued acceptance of the laws by all of the people. De

Tocqueville recognized that the institution of the jury “places the real direction of society in the

hands of the governed” and “invests the people . . . with the direction of society.”2

       42.     Because the jury system derives from these democratic ideals, race discrimination

in jury selection undermines the same foundational principles and threatens the legitimacy of our

courts and the law as an institution. Thus, the Supreme Court has emphasized that “the very

integrity of the courts is jeopardized when a prosecutor’s discrimination invites cynicism

respecting the jury’s neutrality, and undermines public confidence in adjudication[.]”3

       43.     Discriminatory jury selection also inflicts serious harm on the excluded jurors

themselves. The Supreme Court has explained that excluding Black citizens from jury service



1
  United States v. Haymond, 139 S.Ct. 2369, 2375 (2019) (Gorsuch, J.) (plurality opinion) (citations
omitted).
2
  1 ALEXIS DE TOCQUEVILLE, DEMOCRACY IN AMERICA 282-83 (Phillips Bradley ed., 1945).
3
  Miller-El v. Dretke, 545 U.S. 231, 238 (2005) (internal citations and quotation marks omitted).
                                                  10
       Case: 4:19-cv-00167-DMB-JMV Doc #: 1 Filed: 11/18/19 11 of 23 PageID #: 11



because of their race is practically a brand upon them and an assertion of their inferiority. The

practice creates two classes of citizen and relegates African Americans to second-class status—

unfit to determine the guilt or innocence of their fellow citizens. It also causes stigmatic and

dignitary harm, and the profound personal humiliation suffered by the excluded juror is aggravated

by its public character.

          B.     The Long-Standing, Historical Use of Discretionary Procedures to Mask
                 Racial Discrimination in Jury Selection

          44.    Discrimination against Black prospective jurors began with this nation’s founding,

but the methods of exclusion have evolved from express racial prohibitions on jury service to the

exercise of discretion to block African Americans from jury service under facially neutral statutes

and on pretextual grounds.

          45.    No African American served on a jury in the northern states before 1860, and, of

course, enslaved Black persons were deprived of all rights of citizenship. The passage of the

Reconstruction Amendments granted full citizenship in theory but failed to guarantee these rights

in practice.

          46.    Even at the height of the federal government’s efforts to protect the rights of

freedmen during Reconstruction, some jurisdictions managed to avoid seating Black jurors

altogether. In response, the Civil Rights Act of 1875 made it a crime to discriminate in the jury

selection process, and the Supreme Court rejected West Virginia’s facially discriminatory statute

barring African Americans from jury service in Strauder v. West Virginia.4

          47.    The following year, in its decision of Neal v. Delaware, 5 the Court vacated a

defendant’s conviction where African Americans had been “uniformly exclu[ded]” from jury



4
    100 U.S. 303, 308–09 (1880).
5
    103 U.S. 370 (1881).
                                                 11
     Case: 4:19-cv-00167-DMB-JMV Doc #: 1 Filed: 11/18/19 12 of 23 PageID #: 12



service despite a facially neutral statute. The Court issued those decisions as Reconstruction

ground to a halt, and the states seized the opportunity to devise new ways to suppress jury service

and jury trial rights as they simultaneously suppressed the right to vote.

        48.     Mississippi led the way in these efforts to skirt the Supreme Court’s rulings. The

drafters of Mississippi’s 1890 Constitution wished to obstruct African Americans’ suffrage and

prevent them from serving on juries “within the field of permissible action” under the federal

Constitution.6 They accomplished both goals by empowering registrars to determine who was

eligible to vote, pegging eligibility for jury service to that determination, and then providing by

statute that selected jurors be of “good intelligence, sound judgment, and fair character.”7

        49.     The registrars exercised their discrimination in the intended, discriminatory

manner, and the Supreme Court gave its imprimatur to Mississippi’s approach in Williams v.

Mississippi.8 In the Court’s view, the law was constitutional because it “reach[ed] weak and

vicious white men as well as weak and vicious black men.”9 Williams unleashed a flood of similar

statutes in other states as means to disfranchise African Americans and deny them the right to

serve on juries. Some local governments accomplished the same end by granting grand jury

commissioners the power to summon grand and petit jurors based on the commissioners’

assessment of their suitability.

        50.     In the period after Williams, states effectively eliminated jury service and violated

jury trial rights for African Americans. All-white juries repeatedly acquitted or failed to indict

whites suspected of killing Black people. Emmett Till’s case is illustrative. In 1955, nearly 60

years after Williams, 14-year-old Emmett Till disembarked at the Winona station and traveled 30


6
  Williams v. Mississippi, 170 U.S. 213, 222 (1898).
7
  Id. at 217 n.1.
8
  Id. at 222-23.
9
  Id. at 222.
                                                   12
       Case: 4:19-cv-00167-DMB-JMV Doc #: 1 Filed: 11/18/19 13 of 23 PageID #: 13



miles east to his cousin’s home. Not long after, the young Till was kidnapped, killed, and dumped

in the Tallahatchie River for being accused of whistling at or near a white woman. Two of the

perpetrators were charged with murder, but members of the White Citizens’ Council visited every

juror, and the all-white jury acquitted the defendants in one hour and five minutes.

          51.     Meanwhile, in Mississippi and nationally, all-white juries reliably convicted Black

defendants of petty crime charges, which led to their continued economic exploitation through the

practice of convict leasing. In capital cases where Black defendants escaped lynching, all-white

juries ensured that they still met their deaths.

          52.      After decades of essentially non-existent jury service by African Americans across

the country, the Supreme Court began to look behind facially neutral justifications for the dearth

of Black jurors. The Court was spurred into action by the notorious prosecution of the “Scottsboro

Boys,” nine Black teenagers who were falsely accused of raping a white woman and then sentenced

to death. In Norris v. Alabama,10 the Court considered one of the defendant’s challenges to his all-

white jury in a county where no witness could recall African Americans ever serving on juries.

The Court ruled for Norris, making clear that courts must consider not only whether a right is

expressly denied but whether it is denied in substance and effect.

          53.     Seven years later, in Hill v. Texas, the Supreme Court condemned the facially

neutral practice of grand jury commissioners summoning persons “with whom they were

acquainted and whom they knew to be qualified to serve,” where the commissioners for years

“consciously omitted to place” any Black person’s name on the jury list. 11 The Supreme Court

again adopted a functional approach and reversed the petitioner’s sentence despite the facial

neutrality of the jury commissioner regime.


10
     294 U.S. 587 (1935).
11
     316 U.S. 400 (1942).
                                                   13
       Case: 4:19-cv-00167-DMB-JMV Doc #: 1 Filed: 11/18/19 14 of 23 PageID #: 14



          54.     Notwithstanding the Court’s demand for non-discriminatory jury selection, jury

discrimination did not end; rather, it evolved. Some prosecutors interpreted the new cases as

prohibiting only the total exclusion of Black persons from jury pools, and thus worked to ensure

that some—but as few as possible—Black persons entered the jury pool.

          55.     This tactic was eventually prohibited by the Supreme Court in the companion cases

of Carter v. Jury Commission of Greene County12 and Turner v. Fouche.13 Both Carter and Turner

were class-action lawsuits—much like the instant case—that challenged the disproportionate (but

not complete) exclusion of African Americans from the jury rolls. The Court agreed that there is

“no jurisdictional or procedural bar” to such an action and that federal class-action lawsuits are an

appropriate vehicle to challenge jury discrimination. And crucially, the Court agreed that

disproportionate underrepresentation of African Americans provides plaintiffs with a prima facie

case of discrimination, which the defendants must rebut. In both cases, the plaintiffs prevailed.

          56.     But the peremptory strike remained, and prosecutors began to lean on this device

to ensure that any Black prospective jurors who managed to enter the jury pool were stopped before

they could serve on a petit jury.

          57.     The Court’s efforts to stamp out discriminatory peremptory challenges—which

have been raised primarily by criminal defendants appealing their convictions—have been less

successful. The issue arose first in Swain v. Alabama, where the Supreme Court denied a challenge

to discriminatory strikes in a county where no African Americans had yet served as petit jurors

despite their presence in the jury pool. The Court dismissed the factual record in Swain as

inadequate and denied that discriminatory strikes in an individual case could implicate the Equal

Protection Clause but held that the systematic removal of African Americans in case after case


12
     396 U.S. 320 (1970).
13
     396 U.S. 346 (1970).
                                                 14
        Case: 4:19-cv-00167-DMB-JMV Doc #: 1 Filed: 11/18/19 15 of 23 PageID #: 15



would raise constitutional concerns. This approach proved wholly inadequate to stem the tide of

discriminatory strikes, and in the two decades following Swain, only two defendants were able to

satisfy its requirements.

           58.     In Batson v. Kentucky,14 the Supreme Court acknowledged that even a single

discriminatory challenge violated the constitutional rights of both the challenged juror and the

defendant. It recognized that Swain had imposed a “crippling burden of proof” and attempted to

put teeth in its prohibition against discriminatory peremptory challenges by creating a burden-

shifting framework to guide the analysis of jury discrimination claims. But even as Batson was

decided, Justice Marshall warned that it “w[ould] not end the illegitimate use of the peremptory

challenge” and that its protections “may be illusory” if prosecutors could avoid violations by

simply reciting facially neutral explanations for challenges. 15

           59.     These observations proved prescient. Batson has been honored mostly in the

breach, and prosecutors have dedicated entire trainings to presenting acceptable race-neutral

explanations and evading Batson’s strictures. Legal scholars and members of the Supreme Court

have now compiled reams of evidence that the discriminatory use of peremptory challenges

remains a problem. Between 2010 and 2015, at least seven empirical studies examined

prosecutors’ use of peremptory challenges, and all seven concurred in the basic finding that

prosecutors disproportionately use peremptory challenges to exclude Black jurors.

           60.     None of these studies, however, found a disparity as large as the one produced by

the district attorney’s office in Mississippi’s Fifth Circuit Court District.




14
     476 U.S. 79 (1986).
15
     Id. at 105, 106 (Marshall, J. dissenting).
                                                  15
     Case: 4:19-cv-00167-DMB-JMV Doc #: 1 Filed: 11/18/19 16 of 23 PageID #: 16



       C.      Doug Evans’ Policy, Custom, or Usage of Striking Black Prospective Jurors

       61.     Defendant Doug Evans first ran to be District Attorney for the Fifth Judicial District

in 1991. Evans made two campaign stops then that foreshadowed hostility towards African

Americans.

       62.     On that campaign trail, Evans gave a keynote address at the Council of

Conservative Citizens’ meeting in Webster County. The Council of Conservative Citizens is a

white supremacist group that was created from the membership lists of the White Citizens’

Council. It opposes “all efforts to mix the races” and believes “the American people and

government should remain European in their composition and character.”16

       63.     Evans also stumped at the Black Hawk Political Rally, which was sponsored by the

Council of Conservative Citizens. The rally was a fundraiser to help pay for white children in

Carroll County to attend a private all-white school and evade a federal desegregation order.

       64.     Evans ultimately won the 1991 election. He has been District Attorney for the Fifth

Circuit Court District ever since, only once facing a challenge for his seat. Evans ran unopposed

in the 2019 election and was re-elected.

       65.     Since taking office in 1992, Evans has established and continues to implement a

policy, custom, and/or usage of exercising peremptory challenges to intentionally exclude African

Americans from jury service in disparate fashion.

       66.     Between 1992 and 2017, Evans’ office prosecuted 418 criminal trials. Investigative

reporters from American Public Media Reports (“APM Reports”) collected the publicly available

records for these trials. For 225 of the trials, APM Reports collected juror race data that permitted



16
  Michael Wines & Lizette Alvarez, Council of Conservative Citizens Promotes White Primacy, and
G.O.P. Ties, N.Y. Times, June 22, 2015, https://www.nytimes.com/2015/06/23/us/politics/views-on-race-
and-gop-ties-define-group-council-of-conservative-citizens.html.
                                                 16
     Case: 4:19-cv-00167-DMB-JMV Doc #: 1 Filed: 11/18/19 17 of 23 PageID #: 17



an analysis of the peremptory strikes used by Evans’ office. The racial breakdown of those strikes

is publicly available.17 The following allegations are made on the basis of these records, APM

Reports’ statistical analyses, and on information and belief.

        67.     Over 225 trials, most of the 5,131 potential jurors eligible to be struck by the

prosecution were white: 65 percent were white, and 35 percent were Black. But most of the 1,275

strikes used by Evans’ office were exercised against Black jurors. In total, only 29 percent of jurors

struck were white, and 71 percent were Black.

        68.     In those 225 trials, Evans’ office used peremptory strikes to remove 50 percent of

eligible Black jurors. By comparison, his office used peremptory strikes to remove 11 percent of

eligible white jurors.

        69.     Evans’ office thus struck Black jurors at a rate that is 4.4 times greater than the rate

at which it struck white jurors.

        70.     The office’s policy, custom, and/or usage of racial discrimination in the exercise of

peremptory challenges holds true for criminal trials that took place in all seven counties in the

Fifth Circuit Court District. It holds true for both minor and more serious crimes. And although

Evans’ office disparately struck Black jurors across the board, when the defendant was Black,

Evans’ office’s strike rate against Blacks jurors is even more pronounced—it more than doubled

as compared to trials with white defendants.

        71.     In 89 of Evans’ trials, the public records included both race information from the

venire and a transcript of the trial. For that subset of trials, APM Reports conducted a logistic



17
  American Public Media Reports collected and analyzed this data for use in season 2 of the podcast series
In the Dark, which chronicles the story of Curtis Flowers, a man who has been tried by Doug Evans six
different times for the same crime. See Will Craft, Peremptory Strikes in Mississippi’s Fifth Circuit Court
District, APM REPORTS, at 5, https://www.apmreports.org/files/peremptory_strike_methodology.pdf (last
visited Nov. 7, 2019).
                                                    17
     Case: 4:19-cv-00167-DMB-JMV Doc #: 1 Filed: 11/18/19 18 of 23 PageID #: 18



regression analysis to determine whether the significant disparities between white and Black strike

rates could be explained by race-neutral factors. The analysis supports the conclusion that race was

a powerful and statistically significant indicator of whether or not a juror was likely to be struck.

        72.     After considering the importance of more than 60 variables that could influence the

decision whether to strike or accept a juror—such as, inter alia, whether the juror had ever been

accused of a crime or had a family member in law enforcement—the analysis showed that a Black

juror faced odds of being struck that were 6.67 times those faced by similarly situated white

jurors.18

        D.      Evans’ Practice of Racially Discriminatory Jury Selection Is Exemplified in
                the Curtis Flowers Trials

        73.     Evans’ practice of striking Black jurors is also apparent in the various trials of

Curtis Flowers. Doug Evans and his office have now tried Curtis Flowers six times for a 1996

quadruple murder in Winona, Mississippi. For five of those trials, the records indicate the race of

the prospective jurors. In all five of those trials, Evans has used his peremptory strikes to target

Black prospective jurors.

        74.     In Flowers’ first trial, Evans used peremptory challenges to strike all five Black

prospective jurors. The all-white jury convicted Mr. Flowers, but the Mississippi Supreme Court

reversed the conviction because of Evans’ prosecutorial misconduct. Mr. Flowers raised a Batson

challenge on appeal, but the Court’s decision did not require it to address the claim.

        75.     In Mr. Flowers’ second trial, Evans again attempted to strike all five Black

prospective jurors in the jury pool. The trial court ruled that Evans’ fifth attempted strike had been




18
   See id. at 10; see also Will Craft, Mississippi D.A. has long history of striking many blacks from juries,
APM REPORTS, June 12, 2018, https://features.apmreports.org/in-the-dark/mississippi-district-attorney-
striking-blacks-from-juries/ (last viewed Nov. 7, 2019).
                                                     18
     Case: 4:19-cv-00167-DMB-JMV Doc #: 1 Filed: 11/18/19 19 of 23 PageID #: 19



motivated by race and that Evans’s proffered, race-neutral reason for the strike—that the juror had

been sleeping—was false. The Mississippi Supreme Court also reversed this conviction for

prosecutorial misconduct before reaching the Batson claim raised on appeal.

        76.     Despite the Batson finding in Flowers’ second trial, Evans used all 15 of his

peremptory challenges in the third Flowers trial to strike Black prospective jurors. This time, the

Mississippi Supreme Court addressed Flowers’ Batson claim on appeal. The Court noted that

Flowers’ appeal presented “as strong a prima facie case of racial discrimination as [it has] ever

seen in the context of a Batson challenge.”19 It reversed Flowers’ capital murder conviction

because Evans “engaged in racially discriminatory practices during the jury selection process.” 20

        77.     The Court ruled that Evans’ race-neutral reason for striking one juror “was clearly

pretextual.”21 It also held that Evans’ reason for striking a second Black juror was “equally

specious” and added that “there is absolutely no evidence in the record to support the State’s

proffered reason for striking her.”22 Finally, the Court ruled that three of Evans’ other strikes

against Black jurors were “also suspect.”23

        78.     These adverse Batson rulings did not change the jury selection practices of Evans’

office or convince Evans to stop discriminating against Black jurors.

        79.     In Mr. Flowers’ fourth trial, Evans proceeded to use all eleven of his peremptory

challenges to strike Black jurors. The jury hung, and the trial judge declared a mistrial.

        80.     The record from Flowers’ fifth trial did not include race information for the

prospective jurors. This trial also ended in a mistrial after the jury failed to agree upon a verdict.



19
   Flowers v. State, 947 So. 2d 910, 935 (Miss. 2007).
20
   Id. at 939.
21
   Id. at 936.
22
   Id.
23
   Id.
                                                   19
     Case: 4:19-cv-00167-DMB-JMV Doc #: 1 Filed: 11/18/19 20 of 23 PageID #: 20



        81.    In Mr. Flowers’ sixth trial, Evans accepted one Black juror and struck the remaining

five. The jury convicted him, and a divided Mississippi Supreme Court affirmed his conviction.

        82.    In June 2019, the United States Supreme Court reversed that conviction because it

found that Evans had discriminated again when selecting jurors. As Justice Kavanaugh explained

for the Court, Evans approached jury selection in Mr. Flowers’ trials “as if Batson had never been

decided.”24 Evans pursued a “blatant pattern of striking black prospective jurors,” using his

“peremptory challenges to strike 41 of the 42 black prospective jurors that [he] could have

struck.”25 Twice noting “the extraordinary facts” before it,26 the Supreme Court ruled that Evans

had violated Batson and that Mr. Flowers was due a new trial.27

        E.     Evans Has Refused to Accept the Supreme Court’s Judgment That His
               Practice of Jury Selection is Racially Discriminatory.

        83.    Evans’ policy, custom, or usage of disparately using peremptory strikes to exclude

Blacks from jury service persists to this day. The statistical disparity in the cases from 1992

through 2017 is inexplicable on non-racial grounds, and court records from jury selection in the

Fifth Circuit Court District since 2017 suggest that the practice continues now. Absent intervention

from this Court, Evans will continue to pursue the same discriminatory policy, custom, or usage.

        84.    Indeed, as recently as September 5, 2019, Evans told The Winona Times that he

disputed the Supreme Court’s decision in Flowers, saying “I think it was a ridiculous ruling.” He

further told the newspaper: “They [the Supreme Court] basically said there was nothing wrong

with the case and reversed it anyway.”28



24
   Flowers v. Mississippi, 139 S.Ct. 2228, 2246 (2019).
25
   Id. at 2235, 2245.
26
   Id. at 2235, 2251.
27
   See id. at 2251.
28
   Amanda Sexton Ferguson, Flowers case sent back to circuit court, THE WINONA TIMES, Sept. 5, 2019 at
2, archived at https://www.flipsnack.com/winonatimes/win0905/full-view.html (last visited Nov. 7, 2019).
                                                  20
     Case: 4:19-cv-00167-DMB-JMV Doc #: 1 Filed: 11/18/19 21 of 23 PageID #: 21



        85.     In the absence of intervention by this Court, Evans will ignore the Supreme Court’s

decision and continue his office’s policy, custom, and usage of racial discrimination in the use of

peremptory challenges—not just in Curtis Flowers’ case, but in every case in the Fifth Circuit

Court District in which Black citizens appear for jury service.

                                          CLAIM FOR RELIEF

        86.     Plaintiffs reallege and incorporate by reference paragraphs 1 through 85 above.

        87.     In his official capacity as District Attorney, Doug Evans has employed—and will

continue to employ—a policy, custom, and/or usage of exercising peremptory challenges to strike

prospective Black jurors because of their race, in violation of the Fourteenth Amendment to the

United States Constitution. Evans exercises these discriminatory strikes while acting under color

of state law, and his conduct deprives Black citizens of “the rights, privileges, or immunities

secured by the Constitution and laws.”

        88.     Plaintiffs are entitled to a declaratory judgment that Evans’ policy, custom, and/or

usage as alleged above violates the constitutional rights of the Plaintiffs and of all similarly situated

persons.

        89.     Plaintiffs are also entitled to injunctive relief that ensures that Defendant Evans

ceases this unconstitutional policy, custom, and/or usage.




                                                   21
    Case: 4:19-cv-00167-DMB-JMV Doc #: 1 Filed: 11/18/19 22 of 23 PageID #: 22




                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiffs pray that this Court:

   A. Certify this action as a class action on behalf of Black citizens who are eligible to serve on

      criminal trial juries in the Fifth Circuit Court District of Mississippi.

   B. Declare that the Defendant’s custom, usage, and/or policy described in the complaint

      violate the Plaintiffs’ rights under the Fourteenth Amendment of the United States

      Constitution.

   C. Issue a permanent injunction forbidding the Defendant and his agents, employees, and

      successors in office from maintaining a custom, usage, and/or policy of exercising

      peremptory challenges against prospective Black jurors because of their race.

   D. Award reasonable attorneys’ fees pursuant to 42 U.S.C. § 1988.

   E. Grant such other relief as may be just and reasonable.




                                                22
Case: 4:19-cv-00167-DMB-JMV Doc #: 1 Filed: 11/18/19 23 of 23 PageID #: 23




                                 Respectfully submitted,

                                 /s/ James Craig
                                 James Craig, MS Bar No. 7798
                                 Emily Washington*
                                 Roderick & Solange MacArthur Justice Center
                                 4400 S. Carrollton Avenue
                                 New Orleans, LA 70119
                                 Phone: (504) 620-2259
                                 Fax: (504) 208-3133
                                 jim.craig@macarthurjustice.org
                                 emily.washington@macarthurjustice.org


                                 /s/ Christopher Kemmitt
                                 Christopher Kemmitt*
                                 NAACP LEGAL DEFENSE &
                                     EDUCATIONAL FUND, INC.
                                 700 14th Street, NW, Suite 600
                                 Washington, DC 20005
                                 Phone: (202) 682-1300
                                 Fax: (202) 682-1312
                                 ckemmitt@naacpldf.org

                                 Liliana Zaragoza*
                                 NAACP LEGAL DEFENSE &
                                    EDUCATIONAL FUND, INC.
                                 40 Rector Street, 5th Floor
                                 New York, NY 10006
                                 Phone: (212) 965-2200
                                 Fax: (212) 226-7592
                                 lzaragoza@naacpldf.org

                                 *Pro Hac Vice Motions Forthcoming




                                   23
